COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Patrick Hurd v. Braeswood Atrium

Appellate case number:     01-13-00239-CV

Trial court case number: 1027476

Trial court:               County Civil Court at Law No. 2 of Harris County

        Appellant filed a “Defendant’s Pauper’s Affidavit for Appeal” containing the language “I
wish to appeal the judgment of this court . . . .” This pro se filing suffices as a notice of appeal.
Appellant filed this affidavit on March 21, 2013. On March 22, 2013, the county clerk timely
filed a contest to the affidavit. See TEX. R. APP. P. 20.1(e). On March 28, 2013, the trial court
timely signed an order extending the time to conduct a hearing on the contest by 20 days. See
TEX. R. APP. P. 20.1(i)(2)(A), (i)(3). On April 4, 2013, the trial court timely signed an order
sustaining the contest to the affidavit. See TEX. R. APP. P. 20.1(i)(4). If appellant wished to
challenge the order sustaining the contest, appellant was required to file a motion challenging the
order no later than April 15, 2013. See TEX. R. APP. P. 20.1(j)(2). No timely motion challenging
the order sustaining the contest was filed. Accordingly, appellant is not entitled to proceed on
appeal without payment of costs.

       Appellant is ORDERED to pay the filing fee of $175.00 to this Court no later than 10
days from the date of this order, or the appeal will be dismissed. See TEX. R. APP. P. 5 (requiring
payment of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence), 42.3 (allowing involuntary dismissal); see also TEX. GOV’T CODE ANN. § 51.207
(West Supp. 2011), § 51.941(a) (West 2005), § 101.041 (West Supp. 2011) (listing fees in court
of appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts
of Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals).

       Appellant is further ORDERED to file within 30 days of the date of this order proof that
appellant has paid or made arrangements to pay the clerk’s fee for preparing the clerk’s record or
this Court may dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually     Acting for the Court


Date: June 27, 2013